Citation Nr: 0034011	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1951 and September 11, 1952, to September 30, 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that determination, the RO, in effect, 
reopened the veteran's claim for entitlement to service 
connection for bilateral hearing loss, but denied the claim.  


REMAND

In the August 1999 rating action, the RO denied the veteran's 
claim for service connection for a bilateral hearing loss 
based on a finding that the disability existed prior to 
service and was not aggravated by service.  For background 
purposes, the Board notes that in February 1952 the RO denied 
service connection for bilateral defective hearing, but the 
March 1952 notification of that rating action was defective 
because it notified the veteran that service connection had 
been denied for a left ear condition and a claimed gunshot 
wound of the head.  There was no mention of the denial of 
service connection for bilateral defective hearing.  

In December 1996, the RO held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for bilateral defective hearing.  The RO notified 
the veteran of this determination in December 1996.  The 
Board does not concur with the holding of the RO in December 
1996 for the reason that the March 1952 notification 
discussed above was defective and for the further reason that 
the service medical records for the September 1952 period of 
service then not been associated with the claims folder.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Accordingly, 
the Board has concluded that it was correct for the RO to 
consider the issue of service connection for bilateral 
defective hearing on a de novo basis in August 1999.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater ; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

As the record now stands, any existing service medical 
records for the approximate 3 week period of service in 
September 1952 have still not been obtained for association 
with the claims folder.  The RO has attempted to rebut the 
presumption of soundness at enlistment with regard to the 
preservice existence of bilateral defective hearing 
(38 U.S.C.A. § 1111), by using recorded clinical data and a 
Medical Board determination in service medical records for 
the first period of service.  The United States Court of 
Appeals for Veterans Claims has held that in order to rebut 
the presumption of soundness at enlistment, the VA must have 
pre service medical records showing the existence of the 
disorder or must have a medical opinion that the disorder in 
question clearly and unmistakably preexisted service.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).  

The veteran contends, in essence, that he developed a 
bilateral hearing loss as a result of service.  When examined 
for entrance into service in January 1951, the veteran's 
hearing was recorded as 15/15 for the whispered voice.  In 
April 1951, the veteran underwent an ear, nose, and throat 
examination for impaired hearing with ringing in the left ear 
that followed training at a firing range.  The diagnosis was 
severe, nerve type bilateral deafness.  At a neuropsychiatric 
consultation the veteran reported that he had an onset of 
earaches two years ago with temporary periods of decreased 
hearing.  On physical examination, it was noted that the 
veteran could hear a loud ticking pocket watch at a distance 
of about 1 inch, 3 inches was considered normal.  The veteran 
could hear whispered voice behind a muffled hand.  A 
neurological examination was negative.  The service medical 
records also show that the veteran is a lip reader and 
indicate that he passed the service entrance examination 
through such methods.  A Medical Board determined that the 
hearing impairment existed prior to service and that the 
disability was not aggravated by active duty.  The veteran 
was separated from service because of hearing impairment.  

Post service private medical records indicate the existence 
of bilateral defective hearing.  

The record includes statements of the veteran's family dated 
in October 1999.  Therein, the affiants state the veteran did 
not have a hearing disability prior to service.  

The case is Remanded to the RO for the following actions:  

1.  The RO should obtain the veteran's 
service medical records for his period of 
service from September 11, 1952, to 
September 30, 1952, in the United States 
Marine Corps for association with the 
claims folder.  

2.  The RO should accord the veteran a VA 
audiometric examination to verify the 
current existence of bilateral defective 
hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  

3.  If bilateral defective hearing 
pursuant to 38 C.F.R. § 3.385 is shown on 
the VA audiometric examination, the RO 
should arrange for the veteran to undergo 
a VA otolaryngological examination to 
determine the nature, extent, and 
etiology of bilateral hearing loss found 
to be present.  The entire claims folder, 
to include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether the bilateral defective hearing 
clearly and unmistakably existed prior to 
service.  If the examiner finds that the 
bilateral hearing disability clearly and 
unmistakably existed prior to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder increased in 
severity during service.   

4.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

5.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto. 

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).











This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



